Citation Nr: 1632527	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-28 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thyroid disability, to include as secondary to a heart disability.

2.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for an abnormal heart beat, now claimed as an arrhythmia.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 



INTRODUCTION

The Veteran served on active duty for training from September 1982 to April 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to service connection for a thyroid disability, to include as secondary to a heart disability, was previously before the Board in January 2015, September 2015, and January 2016, at which times it was remanded for additional development.  After the Agency of Original Jurisdiction (AOJ) issued a March 2016 supplemental statement of the case, this matter was remitted to the Board for further appellate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a September 2015 decision, the Board denied the issue of entitlement to service connection for an abnormal heart beat.  The Veteran did not appeal that decision.

In December 2015, the Veteran submitted a claim to reopen the issue of entitlement to service connection for an abnormal heart beat, now claimed as an arrhythmia.  This claim was denied in a March 2016 rating decision.  Thereafter, the Veteran submitted a timely notice of disagreement.  To date, the RO has not issued a statement of the case wherein this matter has been addressed.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).  As such, the Board finds that remanding this issue is required.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The Veteran asserts that a current thyroid disability is secondary to a heart disability.  The Board finds that the Veteran's claim of entitlement to thyroid disability is inextricably intertwined with his claim to reopen the issue of entitlement to service connection for an abnormal heart beat, now claimed as an arrhythmia.  As such, remanding the thyroid claim is required for contemporaneous consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim to reopen the issue of entitlement to service connection for abnormal heart beat, now claimed as an arrhythmia, the AOJ must issue the Veteran and his representative a statement of the case and notification of the Veteran's appellate rights.  The AOJ must inform the Veteran that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  If the Veteran perfects an appeal as to this claim, it must be certified to the Board for appellate review.

2.  Once the above actions have been completed, the AOJ must re-adjudicate the issue of entitlement to service connection for a thyroid disability, to include as secondary to a heart disability.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

